Citation Nr: 1722620	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-02 228	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post coronary artery graft prior to April 24, 2015, and in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
	

REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, from April 1976 to April 1978, and from January 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans (VA) Regional Office (RO) in Phoenix, Arizona.  As the Veteran resides in Idaho, the Boise RO has jurisdiction over his claim.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  This case was before the Board in January 2015, when the issue of an increased evaluation for the Veteran's coronary artery disease was remanded for additional development and clarification.  During the pendency of the appeal, in a May 2015 rating decision, the AOJ awarded the Veteran a 30 percent evaluation for his coronary artery disease, effective April 24, 2015-the date of his last VA examination.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits. 

Additionally, at his January 2011 VA examination, the Veteran reported he had to quit working in 2009.  Thus, the Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 5, 2012, and from March 28, 2012 to the present, the evidence of record demonstrates that the Veteran's coronary artery disease resulted in a workload of greater than 5 METs but not greater than 7 METs with dyspnea and fatigue.

2.  For the period from March 5, 2012 to March 27, 2012, the evidence of record demonstrates that the Veteran's coronary artery disease resulted in a workload of greater than 3 METs but not greater than 5 METs with dyspnea and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for establishing a 30 percent evaluation, but no higher, for the period prior to March 5, 2012, and from March 28, 2012 to the present have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for establishing a 60 percent evaluation, but no higher, for the period from March 5, 2012 to March 27, 2012 have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in September 2011 and July 2015.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in January 2011, May 2012, and April 2015, as discussed below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016); See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Historically, on June 20, 2006, the Veteran filed a claim for service connection for a heart condition, which was denied by an April 2010 rating decision.  In August 2010, ischemic heart disease (including coronary artery disease) was added to the list of diseases for which presumptive service connection may be granted based on herbicide exposure for certain veterans.  See 38 C.F.R. §§ 3.307 (a), 3.309(e) (2016); 75 Fed. Reg. 53202, 53216 (August 31, 2010).  A review of the Veteran's claims file was conducted in light of the Nehmer court order, and a September 2011 rating decision awarded service connection for coronary artery disease status post coronary artery graft, and assigned a 10 percent rating under Diagnostic Code 7005, effective June 20, 2006.  See Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); 38 C.F.R. § 3.816 (2016).  The Veteran appealed the assigned 10 percent rating.  As noted above, during the pendency of the appeal, in a May 2015 rating decision, the Veteran was awarded a 30 percent evaluation for his coronary artery disease, effective April 24, 2015-the date of his last VA examination.

Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

Turning to the evidence of record, private treatment records from Dr. A.K.L. showed the Veteran was diagnosed with coronary artery disease and an acute myocardial infarction in May 2000, and subsequently underwent a three-vessel cardiac bypass during that same month.  During follow-up for his heart condition in December 2006, the Veteran denied chest pain, shortness of breath, dizziness, palpitations, orthopnea, or paroxysmal nocturnal dyspnea.  In March 2007, during a cardiovascular evaluation with Dr. K.M., he again denied chest pain, shortness of breath, dizziness, or palpitations; further, the Veteran's stress nuclear imaging study demonstrated no inducible ischemia and normal left ventricular systolic function.  In November 2007, Dr. K.M. again noted the Veteran was doing well, and denied any chest pain or pressure, shortness of breath, palpitations, or lightheadedness.  Dr. K.M. stated the Veteran's coronary artery disease was stable.  In May 2008, the Veteran still reported he was doing well, and the physician noted the Veteran's work required a significant amount of manual labor and he did not report any problems with activities.  

Subsequently, the Veteran underwent a VA examination in January 2011.  The examiner noted the Veteran's treatment plan for his coronary artery disease did not include taking continuous medication, and that the Veteran did not have congestive heart failure (CHF).  On the cardiac functional assessment, the examiner noted the Veteran reported he experienced dyspnea at a workload of greater than 5 METs but less than 7 METs, consistent with activities such as golfing, mowing the lawn, and heavy yard work.  The examiner also noted the Veteran's left ventricular ejection fraction, last tested in June 2009, was 61 percent.  Despite the examiner noting that the Veteran reported he experienced symptoms of dyspnea at a workload of greater than 5 but less than 7 METs, he concluded that because the Veteran stated his activities were not limited by his heart "per se," he could not estimate his METs.  Further, the examiner concluded the Veteran was limited more by his breathing, due to smoking, and by his knee condition.

Private treatment records showed the Veteran underwent a stress echocardiogram on March 5, 2012, which showed a MET of 4, an ejection fraction estimated at 50 to 55 percent, and the Veteran exhibiting dyspnea and fatigue with exercise.  Additionally, the records showed the Veteran underwent a cardiac catherization on March 13, 2012 that revealed an ejection fraction of 65 percent.  Subsequently, on March 28, 2012, the Veteran had a coronary angioplasty and stenting of the saphenous vein graft of the right coronary artery.  Following this procedure, May 2012 private treatment notes showed the Veteran reported he felt much better since his angioplasty, was fairly active, and reported no angina, unusual shortness of breath, syncope, or orthopnea.  

The Veteran underwent a second VA examination in May 2012, following his March 28, 2012 angioplasty.  The examiner noted the Veteran's treatment plan included taking continuous medication for his heart condition, but that he did not have any episodes of congestive heart failure.  On the cardiac functional assessment, the examiner stated the Veteran denied experiencing any dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  Additionally, the examiner noted that the March 13, 2012 cardiac catheterization, that revealed an ejection fraction of 65 percent, was the best estimate of the Veteran's cardiac capacity.

In a January 2013 statement, the Veteran reported that he did not tell the January 2011 or May 2012 VA examiners that his activities were not limited due to his heart.  He stated he had quit smoking 18 months prior, and that while his knees did impact his activity level, his heart condition was a main factor in his problems with shortness of breath, fatigue, and dizziness with activities.  

A VA opinion regarding the Veteran's coronary heart disease was obtained in February 2014, without examination of the Veteran.  The examiner opined that the METs and ejection fraction from March 5, 2012 were no longer relevant, as the subsequent cardiac catherization showed an ejection fraction of 65 percent, and the Veteran reported he felt fine in 2012 following that procedure.  Further, the examiner noted the Veteran was not having any symptoms that indicated his heart was disabling to him at the present.  The examiner concluded that his ejection fraction of 65 percent was the measuring stick for which his cardiac condition should be assessed. 

Following the February 2014 VA opinion, the Veteran's representative submitted a statement in March 2014.  He stated that contrary to the May 2012 VA examination that noted the Veteran denied experiencing any dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity, the Veteran has experienced shortness of breath, fatigue, and dizziness due to his heart condition.  Additionally, at the September 2014 hearing, the Veteran again questioned the validity of the May 2012 VA examination, stating that he does experience symptoms such as shortness of breath and dyspnea as a result of his heart condition.

Lastly, the Veteran underwent a third VA examination in April 2015.  The examiner noted the Veteran was still on continuous medication for coronary artery disease, but that he had no episodes of congestive heart failure.  He also noted a March 2014 EKG showed ischemia and a right bundle block.  Further, he noted an April 2015 echocardiogram showed a left ventricular ejection fraction of 55 percent.  The interview-based METs test showed he experienced dyspnea and fatigue at a workload of greater than 3 but less than 5 METs.  However, the examiner estimated the Veteran's METs level due solely to his cardiac condition would be greater than 5 but less than 7 METs, due to some limitation by his obesity and bilateral degenerative joint disease of the knees.  

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but not higher, is warranted for the period prior to March 5, 2012; a 60 percent evaluation, but not higher, is warranted for the period March 5, 2012 to March 27, 2012; and a 30 percent evaluation, but not higher, is warranted for the period from March 28, 2012 to the present.  

The Board notes that currently, the basis of the award of 30 percent for the Veteran's coronary artery disease is the April 2015 VA examination, where the VA examiner estimated the Veteran's METs level due solely to his cardiac condition would be greater than 5 but less than 7.  However, as discussed in detail above, the Veteran also reported during his January 2011 VA examination that he experienced dyspnea at a workload of greater than 5 METs but less than 7 METs, consistent with activities such as golfing, mowing the lawn, and heavy yard work.  Further, while the January 2011 VA examiner stated the Veteran reported he was not limited by his heart condition, but rather was more limited by his smoking and bilateral knee condition, as noted above, the Veteran stated that this was untrue, that he had quit smoking, and that his heart condition was a main factor in his symptoms of shortness of breath, fatigue, and dizziness with activities.  Thus, the Board finds that based on the January 2011 VA examination, and after resolving the benefit of any reasonable doubt in favor of the Veteran, a 30 percent evaluation is warranted for the period prior to March 5, 2012.

Additionally, the Board notes that the private treatment records from the period March 5, 2012 to March 27, 2012 showed a decrease in functioning and an increase in symptoms due to the Veteran's coronary artery disease.  As discussed above, a stress echocardiogram on March 5, 2012 showed a MET of 4 and an ejection fraction of 50 to 55 percent, with the Veteran reporting symptoms of dyspnea and fatigue.  Thus, these measurements more closely approximate a 60 percent evaluation under Diagnostic Code 7005.  However, as noted, the Veteran underwent a coronary angioplasty on March 28, 2012, and subsequently reported he felt much better, and reported no unusual shortness of breath, syncope, or othopnea, and a cardiac catherization showed an increased ejection fraction of 65 percent.  Thus, the Board finds that a 60 percent evaluation is only warranted for the period from March 5, 2012 to March 28, 2012, the date of the Veteran's cardiac procedure.

Subsequent to the Veteran's cardiac procedure, the Board notes the evidence showed the Veteran had improved, and his functioning and symptoms again more closely approximated a 30 percent evaluation for his coronary artery disease.  While the May 2012 and February 2014 VA examiners stated the Veteran denied experiencing any dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity, the Veteran consistently reported in his 2013 and 2014 statements that he has experienced shortness of breath, fatigue, and dizziness due to his heart condition, even since his March 28, 2012 procedure.  Additionally, the findings of the April 2015 VA examiner remain consistent with a 30 percent evaluation; as noted above, an April 2015 echocardiogram showed an ejection fraction of 55 percent, and the examiner estimated the Veteran's METs due solely to his cardiac condition would be greater than 5 but less than 7.  

In his November 2016 brief, the Veteran's representative argued that the April 2015 examination showed the Veteran should be entitled to at least a 60 percent evaluation.  The representative based this on the fact that at this examination, the Veteran's interview-based METs test showed the Veteran reported dyspnea and fatigue at a workload of greater than 3 but less than 5 METs.  However, as noted above, the VA examiner concluded that the Veteran's METs based solely on his cardiac condition would be greater than 5 but less than 7 METs; the Board gives this opinion great probative value, as the examiner reviewed the Veteran's entire claims file, considered his reports of symptomatology, and adequately took into consideration his other impairments, to include obesity and a bilateral knee condition.  

Thus, for the above reasons, the Board must find that an evaluation higher than 30 percent is not warranted for the Veteran's coronary artery disease for the period prior to March 5, 2012 and from March 28, 2012 to the present, and that an evaluation higher than 60 percent is not warranted for the Veteran's coronary artery disease for the period March 5, 2012 to March 27, 2012.  Accordingly, a 30 percent evaluation, but no higher, for the Veteran's coronary artery disease is warranted prior to March 5, 2012, and from March 28, 2012 to the present, and a 60 percent evaluation, but no higher, is warranted for the period from March 5, 2012 to March 27, 2012.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7005.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 30 percent evaluation, but no higher, for the period prior to March 5, 2012, and the period from March 28, 2012 to the present is granted.

A 60 percent evaluation, but no higher, for the period from March 5, 2012 to March 27, 2012 is granted. 


REMAND

At the January 2011 VA examination for his heart condition, the Veteran reported he had to quit working as a truck driver in 2009 due to his knees, diabetes, and his heart.  Nevertheless, the January 2011, May 2012, and April 2015 VA examiners opined that the Veteran's ischemic heart disease did not impact his ability to work.  However, there is currently no description of the occupational impairments stemming from the Veteran's service-connected disabilities.  Thus, a remand is required for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

2.  Obtain any and all VA treatment records from the Boise VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Submit the claims file to the April 2015 VA examiner.  The examiner should then comment on and describe the extent to which the Veteran's service-connected disabilities (coronary artery disease, diabetes mellitus type II, bilateral peripheral neuropathy of the upper extremities, left ankle degenerative arthritis, and left elbow degenerative arthritis) separately, or in combination, have impaired the Veteran's ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The report should include a description of the limitations and restrictions imposed by the Veteran's service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


